                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   EMILY FISHMAN and SUSAN FARIA,
                                                                         11   individually and on behalf of all others
United States District Court




                                                                              similarly situated,                                               No. C 17-05351 WHA
                               For the Northern District of California




                                                                         12                  Plaintiffs,
                                                                         13     v.                                                              ORDER GRANTING
                                                                         14                                                                     TIGER’S MOTION FOR
                                                                              TIGER NATURAL GAS, INC., an Oklahoma                              LEAVE TO FILE AMENDED
                                                                         15   corporation; COMMUNITY GAS CENTER                                 ANSWER TO PLAINTIFFS’
                                                                              INC., a Colorado corporation; JOHN DYET,                          THIRD AMENDED
                                                                         16   an individual; and DOES 3–100,                                    COMPLAINT

                                                                         17                  Defendants.
                                                                                                                               /
                                                                         18
                                                                         19          In this putative class action for fraudulent telemarketing, defendant gas supplier seeks

                                                                         20   leave to amend its answer to include additional factual allegations to support its affirmative

                                                                         21   defenses.

                                                                         22          The controversy allegedly began when defendant Tiger Natural Gas, Inc., through

                                                                         23   defendant Community Gas Center Inc. (“CGC”), called each of plaintiffs Emily Fishman and

                                                                         24   Susan Faria to solicit them to buy natural gas from Tiger through its price protection program.

                                                                         25   Plaintiffs’ allegations have been summarized in prior orders (see, e.g., Dkt. No. 175).

                                                                         26          In July 2018, plaintiffs moved to strike Tiger’s affirmative defenses to the operative

                                                                         27   third amended complaint. A September 18 order granted in part and denied in part plaintiffs’

                                                                         28   motion to strike without a hearing, striking thirty-four of Tiger’s thirty-five affirmative
                                                                          1   defenses. That order gave Tiger until October 4 to file a motion for leave to amend its answer.
                                                                          2   Tiger timely moved for leave to amend and submitted a proposed amended answer. At oral
                                                                          3   argument the undersigned judge indicated his tentative view that Tiger asserted too many
                                                                          4   conclusory affirmative defenses which lacked sufficient facts. Tiger was allowed to submit a
                                                                          5   new proposed answer, limited to pleading additional relevant facts supporting only those
                                                                          6   affirmative defenses previously asserted in its proposed amended answer. Tiger timely
                                                                          7   submitted a second proposed amended answer (Dkt. Nos. 116, 175, 195, 236, 241).
                                                                          8          The undersigned judge has reviewed the proposed amendments to Tiger’s six
                                                                          9   affirmative defenses and concludes they are not entirely futile. Although they may or may not
                                                                         10   operate to bar one or more of plaintiffs’ claims to relief, that can be determined at trial or on a
                                                                         11   motion for summary judgment. For present purposes, these defenses have been sufficiently
United States District Court
                               For the Northern District of California




                                                                         12   pleaded. Tiger’s motion for leave to amend is GRANTED. This order in no way suggests that
                                                                         13   Tiger has or will ultimately prevail on any of its affirmative defenses, only that enough
                                                                         14   plausibility has been shown to allow Tiger the chance to do so. Tiger must file and serve an
                                                                         15   amended answer that comports with this order by NOVEMBER 26 AT NOON.
                                                                         16
                                                                         17          IT IS SO ORDERED.
                                                                         18
                                                                         19   Dated: November 19, 2018.
                                                                                                                                         WILLIAM ALSUP
                                                                         20                                                              UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
